Citation Nr: 1031301	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-32 174	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent 
for intradermal nevi and dermatofibroma, from February 7, 2005, 
through May 28, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
intradermal nevi and dermatofibroma, since May 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 
1981 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction over the appeal currently resides with 
the RO in Des Moines, Iowa.

In May 2009, the Veteran testified at a videoconference Board 
hearing before the undersigned.  A transcript of the hearing 
testimony is in the claims file.

In September 2009, the Board remanded this matter for additional 
notice to be provided to the Veteran and for an updated VA 
medical examination.  The RO subsequently sent a December 2009 
notice letter to the Veteran and held a VA skin examination in 
November 2009.  Accordingly, the directives of the Board's 
September 2009 remand have been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In May 2010, the RO issued a rating decision that granted a 30 
percent disability rating for the Veteran's intradermal nevi and 
dermatofibroma, effective from May 29, 2009.  The Veteran 
continues to seek a higher initial disability rating in this 
matter.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Given the Veteran's statements in support of her claim and 
the United States Court of Appeals for Veterans Claims 
(Court) holding in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Board finds that a claim for a total rating 
based on individual unemployability (TDIU) has been raised 
by the record but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

Since the initial grant of service connection, the preponderance 
of the competent and credible evidence of record shows that the 
Veteran's intradermal nevi and dermatofibroma does not affect an 
area of more than 40 percent of the entire body or more than 40 
percent of exposed areas nor has the condition required constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during any twelve-month period.


CONCLUSIONS OF LAW

1.  From February 7, 2005, through May 28, 2009, the criteria for 
an initial evaluation of 30 percent, but no more, for intradermal 
nevi and dermatofibroma have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008); 38 C.F.R. §§ 3.321, 4.3 (2009).

2.  Since May 29, 2009, the criteria for an evaluation in excess 
of 30 percent for intradermal nevi and dermatofibroma have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 
3.321, 4.3 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran is seeking an increased initial evaluation for her 
intradermal nevi and dermatofibroma.  This issue arises from the 
Veteran's disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

Nevertheless, the RO's March 2006 and December 2009 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
With respect to the Dingess requirements, the March 2006 letter 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available sand 
identified post-service VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO further obtained 
multiple VA medical examinations in February 2007, June 2007, May 
2008, and November 2009 to ascertain the current severity of the 
Veteran's service-connected intradermal nevi and dermatofibroma.  
The most recent VA examinations in May 2008 and November 2009 
were performed by VA physicians that had reviewed the Veteran's 
claims files, treatment records, examined the Veteran, and 
included rationales for the conclusions reached therein.  The 
Board therefore concludes that these examinations are adequate 
for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Moreover, the Veteran has 
not claimed that any of these examinations were inadequate.  Id.  
Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the claimant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Finally, there is no 
sign in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking an increased initial 
evaluation for her service-connected intradermal nevi and 
dermatofibroma.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings 
are appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In July 2007, service connection for intradermal nevi and 
dermatofibroma was granted and a 10 percent evaluation was 
assigned, effective from February 7, 2005.  The Veteran 
subsequently appealed this decision seeking a higher initial 
evaluation.

In May 2010, the RO issued a rating decision that granted a 30 
percent disability rating for the Veteran's intradermal nevi and 
dermatofibroma, effective from May 29, 2009.  Accordingly, the 
Board's decision herein shall address the issue of an increased 
initial evaluation for intradermal nevi and dermatofibroma, rated 
10 percent from February 7, 2005, through May 28, 2009; and rated 
30 percent since May 29, 2009.

The RO's initial rating was assigned pursuant to 38 C.F.R. § 
4.118, Diagnostic Codes 7899-7806 (2007).  See 38 C.F.R. §§ 4.20, 
4.27 (2009).  When an unlisted condition is encountered which 
requires an analogous rating, the first two digits of the 
diagnostic code present that part of the rating schedule most 
closely identifying the body part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (2009).  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  With injuries and 
diseases, preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  Id.  
Thus, the RO evaluated the Veteran's intradermal nevi and 
dermatofibroma as being analogous to dermatitis or eczema.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 
Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 
(see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 
revisions are applicable to claims for benefits received by the 
VA on or after October 23, 2008.  Id.  In this case, the Veteran 
filed her claim in 2005.  Therefore, only the post-2002 and pre-
October 2008 version of the schedular criteria is applicable.  

Pursuant to Diagnostic Code 7806, a 0 percent rating is warranted 
for dermatitis or eczema covering less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 12-
month period.  A 10 percent rating is warranted for dermatitis or 
eczema covering at least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent, but less than 20 percent, 
of the exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs requires 
for a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 weeks 
or more, but not constantly, during the past 12 month period.  
The next and highest rating under this diagnostic code, a 60 
percent rating, is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

An April 2005 VA treatment report noted the Veteran's complaints 
of roughly ten bumps on her arms and legs.  Physical examination 
revealed 6 to 8 violaceous firm dermal papules, 4 to 5 
millimeters (mm.) in size, and some with excoriations and crust, 
on the legs, buttocks, and left arm.  The report noted an 
impression that all of the lesions are clinically consistent with 
dermatofibromas, although some of them have definitely been 
manipulated.  It also noted that a punch biopsy of a lesion from 
the right lateral lower leg confirmed the diagnosis of 
dermatofibromas.  

A December 2005 letter from the Veteran's private physician, 
P.T., M.D., noted that the Veteran had been seen with multiple 
red small raised bumps on the lower legs, arms, buttocks and 
abdomen areas, and that this condition had been diagnosed as 
lichen simplex chronicus with keloids.  The letter indicated that 
the Veteran was injected with Depomedrol on August 15, 2005, 
September 6, 2005, and December 22, 2005.  Most of the lesions on 
the buttock and legs responded to injection treatment, but 
surgery was required for a lesion on the arm, and a December 2005 
pathology report concluded with a diagnosis of dermatofibroma.  

In February 2007, a VA skin examination was conducted.  The 
Veteran reported that during the past two years lesions have 
continued to form and have not gone away.  She reported having 
about 10 lesions, mainly on her extremities, but not necessarily 
on sun exposed areas.  The report noted that all of the 
identified lesions are raised and pink in color 
(dermatofibromas), itch, and will bleed with scratching.  
Physical examination revealed four lesions (one on each buttock 
and 2 on right lower medial leg).  All were slightly raised, pink 
in color without ulceration, drainage, or evidence of 
inflammation.  All measured less the 6 mm. in size.  The 
examination report also noted that dermatofibroma represents a 
benign proliferation of fibroblasts that sometimes occur as a 
result of trauma or insect bites, but often are idiopathic.  Most 
patients have isolated lesions, although some have up to ten at a 
time.  The report concluded with a diagnosis of dermatofibroma 
affecting less than one percent of the Veteran's total and 
exposed skin surface.  

In March 2007, the Veteran submitted a statement, along with 
color photographs, indicating that "a new crop of skin lesions" 
had appeared on her left wrist, right wrist, and pubic area.

In June 2007, a VA examination of the skin was conducted.  The 
Veteran indicated that her skin condition was progressing, and 
that it results in itching and subsequent bleeding.  Physical 
examination revealed the Veteran to be well-appearing and in no 
acute distress.  She had several excoriations with overlying 
hemorrhagic crust on the dorsal wrist.  She also had a well-
healed scar on the left dorsal wrist, as well as on the right 
lateral lower leg.  There were a few firm papules located on the 
lower legs and thighs, and a scar also on one of her buttocks.  
The examiner concluded that these lesions are most consistent 
with excoriations (the patient does admit to scratching and 
manipulation), dermatofibromas (lower legs), hypertrophic scar 
(left thigh) and scar nondeforming on the buttock.  The examiner 
indicated that there is no reason why these lesions would cause 
functional impairment.  In a July 2007 addendum to the report, 
the VA examiner noted that the lesions described on the 
examination report account for 0 percent of the exposed area 
affected and 10 percent of the entire body affected.  

An August 2007 VA dermatology report noted that the Veteran had 
lesions scattered on her bilateral arms and legs.  The report 
noted that these were calloused and raised, and that the largest 
was approximate 2 centimeters in size.  A separate August 2007 
treatment report noted that the Veteran was being treated with 
topically applied Fluocinonide 0.05% cream.

In December 2007, the Veteran submitted a statement indicated 
that her skin condition had gotten much worse over the past six 
months.  Along with her statement, she submitted pictures of skin 
conditions on her extremities and back.

In May 2008, a VA examination for the skin was conducted.  The VA 
examiner noted that the Veteran's claims folder had been 
reviewed.  The report noted that the Veteran had been prescribed 
Fluocinonide cream 0.05% last year, but that it does not help 
much.  She also reported using a moisturizing cream on a daily 
basis, and the report indicated that she is not on any systemic 
therapy for this condition.  She reported having symptoms of 
itching and bleeding from the lesions, and that they were 
unacceptable cosmetically.  Physical examination revealed most of 
the lesions to be well-healed scars, with two excoriations to the 
right shoulder area that measure up to 6 cm. in diameter.  There 
were four raised nodules, one on the medial aspect of the right 
lower leg, measuring 0.7 cm. in diameter; one on the upper 
lateral aspect of the right lower leg, measuring 0.7 cm. in 
diameter; one on the anterolateral aspect of the left thigh, 
measuring 0.7 cm. in diameter; and one on the left zygoma, 
measuring 0.4 cm.  The report concluded with diagnoses of 
multiple dermatofibromata, with lesions covering less than 1 
percent of the exposed skin and less than 1 percent of the total 
body area.  The examiner also noted that she had not undergone 
systemic therapy for these in the past year.  When asked about 
intradermal nevi, the Veteran reported that she did not have any 
moles, a common usage word for nevi.  

Finally, the report noted diagnosis of excoriated lesions, which 
are not particularly raised like the rest of the 
dermatofibromata, and most likely represent excoriated scars.  As 
for the scars, physical examination revealed multiple well-healed 
scars on the upper and lower extremities.  Most of these were 
roughly circular in shape, and all were mildly hyper pigmented.  
None of the lesions were manifested by atrophy, shininess, 
scaliness, elevation, depression, inflammation, edema, or keloid 
formation.  The left upper arm contained a total of 10, 0.5 to 
1.5 cm. diameter, well healed scars; the lower aspect of the left 
arm contained a total of 8, 0.5 to 1.5 cm. diameter, well healed 
scars; the right thigh to right knee area contained 8, 1 to 1.5 
cm. diameter, well healed scars; the right lower leg area 
contained 8, .4 to 4 cm. diameter, well healed scars.  The report 
concluded with a diagnosis of well-healed scars of presumed 
previous dermatofibromata.  The scars are residuals of previous 
dermatofibromata lesions, cover less than 5 percent of the total 
body area.  No exposed skin area is involved, and there are no 
other residuals of the scars other than hyperpigmentation.  There 
is no induration, breakdown or inflexibility of the scars.  They 
do not cause any limitation of motion or other limitation of 
function.

On May 29, 2009, the Veteran testified via videoconference 
hearing before the Board.  She indicated that she had been using 
corticosteroids for about a year.  She testified that this 
condition is worse during the summer months, and that it has a 
tremendous negative effect on her personal life. 
	
A June 2009 VA treatment report noted findings of multiple 
crater-like lesions in various stages of hearing on extensor 
surfaces of the arms, with multiple discolored scars on all four 
extremities and at the base of the back of the neck.  There were 
no scars or lesions on the abdomen, back or chest.  In July 2009, 
the Veteran submitted color photographs showing her skin 
condition on her extremities.

An August 2009 VA dermatology consultation report noted physical 
examination findings of scattered linear excoriations involving 
her bilateral upper and lower extremities.  The report concluded 
with a diagnosis of neurodermatitis.  An addendum to the report 
noted that the Veteran's skin condition was much worse than it 
used to be.   

A November 2009 statement was received from the Veteran.  She 
indicated that her condition flares up year round, not just in 
the summer.  She reported that she currently had no less than 7 
open, deep large sores.  Along with the statement, the Veteran 
submitted five color photographs.  

In November 2009, a VA skin examination was conducted.  The VA 
examiner noted that the Veteran's claims folder had been 
reviewed.  The Veteran reported having had more widespread 
eruptions, especially in the summer, but that she sought this 
examination due to the recent flare up of her condition.  
Physical examination revealed a mixture of early excoriations, 
more extensive excoriations with deep denudation of the skin and 
scars in varying stages of healing.  Areas involved including the 
arms and legs, especially below the elbows and knees, but to ales 
extent above.  There was no involvement of the back and abdomen.  
There was one small initial lesion of the right upper chest that 
is 2 to 3 mm. in diabetes.  Excoriations were 1 to 2 inches long 
and many being characterized by denudation of the skin into the 
lower layers of the dermis with red, near bleeding features.  
These were 1 to 2 inches in length and 1.5 inches in witch.  The 
constitute 20 percent of the total body skin area and less than 1 
percent of exposed skin area.  There were also scars in various 
states of hearing involving the same areas.  There were 1.5 
inches to 2.5 inches in length and 1.5 inches in width without 
keloid formation, ulceration, or adherence to the underlying 
skin.  They were in various stages of darkness with respect to 
the surrounding skin, and were nontender.  The scars constitute 
20 percent of the total body skin area and less than 1 percent of 
the exposed skin area.    The report concluded with an impression 
of dermatofibroma with associated neurodermatitis with onset 
during active military service.  The VA examiner further noted 
that this condition does not affect the Veteran's activities of 
daily living.  

After reviewing the evidence of record, the Board concludes that 
the Veteran's intradermal nevi and dermatofibroma is most 
appropriately rated as 30 percent disabling, and no more, since 
the initial grant of service connection effective February 7, 
2005.  While there have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected intradermal 
nevi and dermatofibroma, the evidence shows no distinct periods 
of time since service connection became effective, during which 
the Veteran's intradermal nevi and dermatofibroma has varied to 
such an extent that a rating greater or less than 30 percent 
would be warranted.  38 C.F.R. § 3.344 (2009).

In reaching this decision, the Board finds the Veteran's 
intradermal nevi and dermatofibroma has required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for a 
total duration of 6 weeks or more, over a 12 month period, and 
that this criteria was met soon after the initial grant of 
service connection.  Specifically, a December 2005 letter from 
P.T., M.D., noted that the Veteran had received corticosteroids 
injections on August 15, 2005, September 6, 2005, and December 
22, 2005.  Thus, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the criteria for a 30 percent 
rating has been met since the initial grant of service.  

The Veteran's intradermal nevi and dermatofibroma has not been 
shown to require constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs for any 12-
month period since the initial grant of service connection.  The 
December 2005 letter from P.T., M.D., noted that most of the 
lesions responded favorably, and no additional injections were 
indicated.  More recently, a May 2010 treatment report noted that 
the Veteran was prescribed Keflex to be taken orally for seven 
days.  No additional systemic therapy was indicated.  While the 
Veteran has been prescribed topical corticosteroids as treatment, 
this is not systemic therapy corticosteroids.  The May 2008 VA 
examination noted that she was not receiving any systemic 
therapy.

A higher rating in excess of 40 percent is also not shown based 
upon the area affected by this condition.  The next highest 
rating, a 60 percent rating, is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected.  Since the initial grant of service 
connection, the Veteran's intradermal nevi and dermatofibroma has 
not been shown to affect an area of more than 40 percent of the 
entire body or more than 40 percent of exposed areas.  
Specifically, a review of the record revealed the highest 
percentage of the entire body involved was 20 percent, with the 
highest exposed area involved being significantly less.  

In reaching this conclusion, the Board has considered whether a 
higher rating is warranted under any alternative diagnostic 
codes.  Diagnostic Code 7805, used in rating limitation of 
function of the affected part due to scars, is not for 
application as there is no evidence of record that the Veteran 
has limitation of function of an affected part due to her 
service-connected skin disorder.  See 38 C.F.R. § 4.118 (2008).  
Moreover, Diagnostic Code 7801, used in rating scars located on 
areas other than the head, face or neck, is not for application 
as it applies to scars that are deep or that cause limited 
motion.  Id.  Diagnostic Codes 7802 through 7804 provide for 
maximum ratings of 10 percent, and thus are not applicable to 
this claim.  Id.  Lastly, Diagnostic Code 7800, used in rating 
disfigurement of the head, face, or neck, is not applicable as 
these areas do not appear to be covered by the Veteran's skin 
condition.  Id.  

The evidence shows no distinct periods of time since service 
connection became effective February 7, 2005, during which 
manifestations of the Veteran's intradermal nevi and 
dermatofibroma varied to such an extent that a rating greater or 
less than 30 percent would be warranted.  Thus, staged ratings 
are not in order, and a 30 percent rating for intradermal nevi 
and dermatofibroma is warranted since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Considerations

In considering the Veteran's claims herein, the Board has also 
considered the issue of whether the schedular evaluations 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of a veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  
Specifically, an increased rating in excess of 30 percent is 
provided for certain manifestations of this condition, but the 
medical evidence reflects that those manifestations are not 
present in this case.  

Specifically, the Veteran's skin disorder is not shown to affect 
more than 40 percent of her entire body or exposed areas, and 
does not require constant or near-constant systemic therapy.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Moreover, the 
criteria for the current disability rating assigned more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  

As the currently assigned ratings represents the greatest degree 
of impairment shown during the period covered by the ratings on 
appeal, there is no basis for a higher rating at any time during 
the pendency of the appeal.  38 U.S.C.A. § 5110 (West 2002); see 
Fenderson, 12 Vet. App. at 126.  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO as well as the personal hearing testimony 
and the claimant's statements to his VA examiners.  In this 
regard, the Board finds that the Veteran is credible to report on 
what he sees and feels and others are credible to report on what 
they can see, such as the area of the claimant's body covered by 
the intradermal nevi and dermatofibroma.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  However, 
neither the Veteran nor his representative has provided competing 
measurements as to the surface area covered by the intradermal 
nevi and dermatofibroma.  Therefore, the Board finds more 
competent and credible the findings by the VA examiners as 
outlined above than these lay statements because the lay 
statements did not provide sufficient detail about the severity 
of the Veteran's disability to allow the Board to rate it under 
the applicable diagnostic criteria.  38 C.F.R. § 4.118; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Evans, supra. 



As the preponderance of the evidence is against the claim for an 
increased evaluation for intradermal nevi and dermatofibroma, the 
benefit of the doubt rule is not applicable, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
56.


ORDER

An initial disability rating of 30 percent, but no more, for 
intradermal nevi and dermatofibroma, from February 7, 2005, 
through May 28, 2009, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for intradermal nevi and 
dermatofibroma, since May 29, 2009, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


